IN THE SUPREME COURT OF NORTH CAROLINA

                                      No. 204A14

                                 FILED 10 April 2015

STATE OF NORTH CAROLINA

               v.
HOWARD JUNIOR EDGERTON



        Appeal pursuant to N.C.G.S. § 7A-30(2) from the decision of a divided panel of

the Court of Appeals, ___ N.C. App. ___, 759 S.E.2d 669 (2014), vacating a judgment

entered on 21 March 2013 by Judge Gary M. Gavenus in Superior Court, Rutherford

County, and remanding for a new trial. Heard in the Supreme Court on 24 February

2015.


        Roy Cooper, Attorney General, by Teresa M. Postell, Assistant Attorney General,
        for the State-appellant.

        Michael E. Casterline for defendant-appellee.


        PER CURIAM.


        For the reasons stated in the dissenting opinion, the decision of the Court of

Appeals is reversed. This case is remanded to the Court of Appeals for consideration

of defendant’s remaining issues on appeal.



        REVERSED AND REMANDED.